Citation Nr: 0506937	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  00-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).  

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Eligibility for Dependents' Educational Assistance 
benefits (Chapter 35).  








REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO.  

The appellant offered testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO in January 
2003.  

The Board remanded the case for additional development of the 
record in May and October 2003.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

The veteran died in September 1998.  The immediate cause of 
death was listed as being that of end-stage chronic 
obstructive lung disease; other significant conditions 
contributing to the veteran's death but not related to the 
underlying cause might have included those of congestive 
heart failure and hip fracture.  

At the time of the veteran's death, service connection was in 
effect for epidermophytosis.  The Board notes that the 
appellant is the veteran's widow.  

In this case, the RO received the appellant's claims for DIC, 
service connection for the cause of the veteran's death, and 
dependents' education benefits in November 1998.  

Essentially, she contends that VA treatment rendered in 
during hospitalizations in 1988, 1989, 1990, 1991, 1992 and 
1998 either caused or contributed in producing the veteran's 
death.  She asserts essentially that VA mistreated the 
veteran during his medical care and failed to provide timely 
and necessary treatment for the veteran.  

After careful review of the evidence of record, VA treatment 
records dated in 1998, 1992 and 1998 have been associated 
with the claims file.  However, it appears that there are VA 
records dated from 1989, 1990 and 1991 that have not been 
associated with the claims file.  

Given that the appellant's claims may turn on a question of 
fact and that there appear to be outstanding medical records 
that could be relevant to the claim, VA is required to seek 
all relevant treatment records.  38 U.S.C.A. § 5103A (West 
2002).  

Furthermore, VA Medical records are considered to be in 
constructive possession of VA and the Board.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO must 
attempt to obtain all treatment records pertaining to the 
veteran from 1989, 1990 and 1991.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain those records 
not already associated with the veteran's 
claims file, particularly any available 
records from the VA Medical Center in 
Tampa, Florida, from 1989 to 1991.  If 
there is an attempt to obtain records 
that is unsuccessful, that should be 
noted in the file.  

2.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the 
appellant's claims of entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151, 
service connection for the cause of the 
veteran's death, and eligibility for 
Dependents' Educational Assistance 
benefits (Chapter 35).  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, and 
discussion of all pertinent regulations.  
They should be given a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


